Exhibit 10.1
AMENDMENT NO. 2 TO
AMENDED AND RESTATED CREDIT AGREEMENT
     THIS AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
December 22, 2008, amends and supplements the Amended and Restated Credit
Agreement dated as of June 9, 2008, as amended (as so amended, the “Credit
Agreement”) between ANCHOR BANCORP WISCONSIN INC., a Wisconsin corporation (the
“Borrower”), the financial institutions from time to time party thereto
(individually a “Lender” and collectively the “Lenders”) and U.S. BANK NATIONAL
ASSOCIATION, a national banking association, as administrative agent for the
Lenders (in such capacity, the “Agent”).
RECITAL
     The parties hereto desire to amend the Credit Agreement as provided below.
AGREEMENTS
     In consideration of the promises and agreements set forth in the Credit
Agreement, as amended hereby, the Borrower and the Lenders agree as follows:
     1. Definitions and References. Capitalized terms not otherwise defined
herein have the meanings ascribed to them in the Credit Agreement. Upon the
execution and delivery of this Amendment No. 2 to Amended and Restated Credit
Agreement (“Amendment No. 2”) by the Borrower, the Lenders and the Agent and the
satisfaction of the conditions listed in Section 3 below, each reference to the
Credit Agreement contained in the Credit Agreement, the Pledge Agreement and any
other document, instrument or agreement relating thereto means the Credit
Agreement as amended by this Amendment No. 2.
     2. Amendments to Credit Agreement.
          (a) Section 2.6(a) of the Credit Agreement is amended in its entirety
to read as follows:
     (a) Mandatory. The Total Revolving Loan Commitment shall be automatically
reduced to (i) $116,300,000 on December 22, 2008, (ii) $60,000,000 on the
earlier to occur of (A) the date of receipt by the Borrower of the Net Proceeds
of Additional Capital or (B) March 2, 2009, (iii) $56,000,000 on June 30, 2009
and (iv) $54,000,000 on September 30, 2009.





--------------------------------------------------------------------------------



 



          (b) Section 4.11(m) of the Credit Agreement is amended to read as
follows:
     (m) on the first and fifteenth day of each month, commencing October 1,
2008, a progress report regarding the issuance of equity interests in the
Borrower, including without limitation the status of the Borrower’s and
Subsidiary Bank’s participation in the U.S. Treasury Department’s Capital
Purchase Program, in form and substance satisfactory to the Agent.
          (c) Section 4.15(c) of the Credit Agreement is amended by deleting the
date “December 31, 2008” and replacing it with the date “March 31, 2009”.
          (d) Section 4.19 of the Credit Agreement is amended by adding the
following sentence at the end of that section:
The Borrower shall (a) submit a request to the Office of Thrift Supervision
(“OTS”) no later than January 15, 2009 for approval for the Subsidiary Bank to
pay cash dividends to the Borrower during 2009 in amounts at least sufficient
for the Borrower to make the interest payments due under this Agreement during
2009, (b) provide a copy of that request to each Lender and (c) promptly after
receipt, furnish a copy of the OTS response to such request.
     3. Closing Conditions. This Amendment No. 2 shall become effective upon the
execution and delivery of this Amendment No. 2 by the Borrower, the Lenders and
the Agent, and the receipt by the Agent of the following
          (a) copies, certified to be accurate and complete by the Secretary or
Assistant Secretary of the Borrower, of a resolution of the Board of Directors
or Executive Committee of the Borrower authorizing the execution and delivery of
this Amendment No. 2;
          (b) a certificate of the President or Vice President of the Borrower
to the effect that the representations and warranties of the Borrower set forth
in the Credit Agreement and the other Loan Documents are accurate and complete
in all material respects and that no Default or Event of Default exists; and
          (c) such other documents and instruments relating hereto as the Agent
shall reasonably request.

2



--------------------------------------------------------------------------------



 



     4. Representations and Warranties; No Default.
          (a) The execution and delivery of this Amendment No. 2 has been duly
authorized by all necessary corporate action on the part of the Borrower and
does not violate or result in a default under the Borrower’s Articles of
Incorporation or By-Laws, any applicable law or governmental regulation or any
material agreement to which the Borrower is a party or by which it is bound.
          (b) The representations and warranties of the Borrower in the Credit
Agreement are true and correct in all material respects and no default under
Section 6.1 of the Credit Agreement exists.
     5. Governing Law. This Amendment No. 2 shall be governed by and construed
in accordance with the internal laws (without regard to the conflict of law
provisions) of the State of Wisconsin.
     6. Costs and Expenses. The Borrower agrees to pay to the Bank all costs and
expenses (including reasonable attorneys’ fees) paid or incurred by the Bank in
connection with the negotiation, execution and delivery of this Amendment No. 2.
     7. Full Force and Effect. The Credit Agreement, as amended by this
Amendment No. 2, remains in full force and effect.
     8. Reaffirmation of Pledge Agreement. The Borrower acknowledges and agrees
that the Pledge Agreement remains in full force and effect and continues to
secure the obligations of the Borrower under the Credit Agreement, as amended
hereby, and reaffirms and ratifies its obligations under the Pledge Agreement.
[remainder of page intentionally left blank; signature page follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 2 as
of the date first set forth above.

                      ANCHOR BANCORP WISCONSIN INC.    
 
               
 
  BY                          
 
      Its        
 
               
 
                    U.S. BANK NATIONAL ASSOCIATION,
as the Agent and a Lender    
 
               
 
  BY                          
 
      Its        
 
               
 
                    ASSOCIATED BANK, NATIONAL ASSOCIATION    
 
               
 
  BY                          
 
      Its        
 
               
 
                    BANK OF AMERICA, N.A.,
successor to LaSalle Bank National Association    
 
               
 
  BY                          
 
      Its        
 
               

Signature Page to
Amendment No. 2 to Amended and Restated Credit Agreement

